            Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 1 of 9. PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHER DISTRICT OF OHIO
                                   EASTERN DIVISION

 LAVAR MARTIN                                    )   CASE NO.
 1142 Saxe Avenue                                )
 Cuyahoga Falls, Ohio 44221,                     )   JUDGE
                                                 )
 on behalf of himself and others similarly       )   MAGISTRATE JUDGE
 situated,                                       )
                                                 )
                Plaintiff,                       )   COMPLAINT
                                                 )
        vs.                                      )   (Jury Demand Endorsed Hereon)
                                                 )
 SUMMIT COUNTY                                   )
 c/o County Executive, Ilene Shapiro             )
 Ohio Building – 8th Floor                       )
 175 South Main Street                           )
 Akron, OH 44308                                 )
                                                 )
               Defendant.                        )


       Now comes Plaintiff, Lavar Martin, by and through undersigned counsel, and for his

Complaint against Summit County (“Defendant”), states and alleges the following:

                                       INTRODUCTION

       1.      This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its non-exempt employees, including Plaintiff and other

similarly situated employees, for all hours worked, including overtime compensation at a rate of

one and one-half times their regular rate of pay for all of the hours they worked over 40 in a

workweek, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well

as a “class action” pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio Minimum Fair

Wage Standards Act (“OMFWSA”), R.C. 4111.03.
             Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 2 of 9. PageID #: 2



                                 JURISDICTION AND VENUE

       2.       The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.       The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                             PARTIES

       5.       At all times relevant herein, Plaintiff was a resident of Summit County, Ohio.

       6.       At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

      7.        At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

      8.        At times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       9.      Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS

       10.      Plaintiff Martin has been employed by Defendant as a Detention Officer at the

Summit County Juvenile Court since March 2006.




                                                  2
                  Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 3 of 9. PageID #: 3



            11.      Plaintiff and other similarly situated employees were employed as detention

officers.

            12.      Plaintiff and other similarly situated detention officers had the same and/or

substantially similar job duties and/or responsibilities and were subjected to the same policies,

procedures, and practices, including time and payroll policies, procedures, and practices.

            13.      Plaintiff and other similarly situated detention officers were non-exempt employees

under the FLSA.

            14.      Plaintiff and other similarly situated detention officers were paid an hourly wage.

                                  (Failure to Pay for All Hours Worked)

            15.      Plaintiff and other similarly situated detention officers frequently performed work

before and after their scheduled start and stop times, including their primary job duties as detention

officers.

            16.      Prior to May 2019, Plaintiff and other similarly situated detention officers were

only paid for work performed between their scheduled start and stop times and were not paid for

work performed before and after their scheduled start and stop times.

            17.      After May 2019, Plaintiff and other similarly situated detention officers were

required to clock in no more than seven minutes before the start of their scheduled shift and required

to clock out no more than seven minutes after their scheduled shift time. Due to this new rounding

policy established by Summit County, Plaintiff and other similarly situated detention officers’

punch time is always rounded against them.

            18.      Despite the work they performed before and after their scheduled start and stop

times, they were only paid for work performed between their scheduled start and stop times as a

result of Defendant’s previous practice prior to May 2019 and new policy after May 2019.



                                                      3
              Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 4 of 9. PageID #: 4



        19.      The time Plaintiff and other similarly situated detention officers spent performing

their primary job duties before and after their scheduled start and stop times was an integral and

indispensable part of their principal activities, was required by Defendant, and was performed for

Defendant’s benefit.

                             (Failure to Pay Overtime Compensation)

        20.      As a result of Plaintiff and other similarly situated detention officers not being paid

for all hours worked, Plaintiff and other similarly situated employees were not paid overtime

compensation for all of the hours they worked over 40 each workweek.

        21.      The amount of time Plaintiff and other similarly situated detention officers spent

on this requested and unpaid worked performed before and after their scheduled shift start and stop

times amounted to approximately 15 minutes per day.

        22.      Plaintiff estimates that he worked on average between 41 and 42 hours per week,

but was paid for 40 hours per week.

                                (Failure to Keep Accurate Records)

        23.      Upon information and belief, Defendant failed to make, keep and preserve records

of the unpaid work performed by Plaintiffs and other similarly situated detention officers.

                    (Defendant Willfully Violated the FLSA and OMFWSA)

        24.      Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                            COLLECTIVE ACTION ALLEGATIONS

        25.      Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.



                                                   4
             Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 5 of 9. PageID #: 5



       26.      The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is himself a

member, is composed of and defined as follows:

                All former and current detention officers employed by Summit
                County at any time between November 12, 2016 and the present.

       27.      Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of more than 40 persons.

       28.      This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff

is representative of those other employees and are acting on behalf of their interests as well as his

own in bringing this action.

       29.      These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                                CLASS ACTION ALLEGATIONS

       30.      Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

                All former and current detention officers employed by Summit
                County in the State of Ohio at any time between November 12, 2016
                and the present.

       31.      The Ohio Class is so numerous that joinder of all class members is impracticable.

                                                   5
              Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 6 of 9. PageID #: 6



Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least 40 persons.

        32.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

                 (a) whether Defendant failed to pay overtime compensation to its
                     detention officers for hours worked in excess of 40 each
                     workweek; and

                 (b) what amount of monetary relief will compensate Plaintiff and
                     other members of the class for Defendant’s violation of R.C. §§
                     4111.03 and 4111.10.

        33.      The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims rise out of the same uniform course of conduct by Defendant,

and are based on the same legal theories, as the claims of the other Ohio Class members.

        34.      The named Plaintiff will fairly and adequately protect the interests of the Ohio

Class. His interest is not antagonistic to, but rather is in unison with, the interests of the other Ohio

Class members. The named Plaintiff’s counsel has broad experience in handling class action

wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio Class in this

case.

        35.      The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

        36.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.       Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’



                                                   6
                Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 7 of 9. PageID #: 7



fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                           COUNT ONE
                                (Fair Labor Standards Act Violations)

          37.      Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          38.      Defendant’s practice and policy of not paying Plaintiff and other similarly situated

detention officers overtime compensation at a rate of one and one-half times their regular rate of

pay for all of the hours they worked over 40 in a workweek violated the FLSA, 29 U.S.C. § 207.

      39.          Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly situated detention officers

violated the FLSA, 29 C.F.R. § 516.2(a)(7).

      40.          By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the FLSA.

      41.          As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated detention officers have been damaged in that they have not received wages due to them

pursuant to the FLSA.

                                            COUNT TWO
                             (Violations of Ohio Revised Code § 4111.03)

          42.      Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          43.      Defendant’s practice and policy of not paying Plaintiff and other similarly situated



                                                    7
               Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 8 of 9. PageID #: 8



detention officers overtime compensation at a rate of one and one-half times their regular rate of

pay for all of the hours they worked over 40 in a workweek violated the OMFWSA, R.C. §

4111.03.

         44.      By failing to pay Plaintiff and other similarly situated detention officers overtime

compensation, Defendant willfully, knowingly and/or recklessly violated the provisions of the

OMFWSA, R.C. § 4111.03.

         45.      As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated detention officers have been damaged in that they have not received wages due to them

pursuant to the OMFWSA.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

         A.       Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

         B.       Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

         C.       Award Plaintiff and the classes he represents actual damages for unpaid overtime

wages;

         C.       Award Plaintiff and the classes he represents liquidated damages equal in amount

to the unpaid wages found due to Plaintiffs and the class under the FLSA;

         D.       Award Plaintiff and the classes he represents pre- and post-judgment interest at the

statutory rate;




                                                   8
            Case: 5:19-cv-02641 Doc #: 1 Filed: 11/12/19 9 of 9. PageID #: 9



       E.      Award Plaintiff and the classes he represents attorneys’ fees, costs, and disbursements;

and

       F.      Award Plaintiff and the classes he represents further and additional relief as this Court

deems just and proper.



                                               Respectfully submitted,

                                                /s/ Lori M. Griffin
                                               Lori M. Griffin (0085241)
                                               Chastity L. Christy (0076977)
                                               Anthony J. Lazzaro (0077962)
                                               The Lazzaro Law Firm, LLC
                                               The Heritage Bldg., Suite 250
                                               34555 Chagrin Blvd.
                                               Moreland Hills, Ohio 44022
                                               Phone: 216-696-5000
                                               Facsimile: 216-696-7005
                                               lori@lazzarolawfirm.com
                                               chastity@lazzarolawfirm.com
                                               anthony@lazzarolawfirm.com
                                               Attorneys for Plaintiff




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all eligible claims and issues.


                                                /s/ Lori M. Griffin
                                               One of the Attorneys for Plaintiff




                                                  9
